JUDGMENT

It is ORDERED AND ADJUDGED that the judgment of the District Court be vacated and that this case be remanded for further proceedings. This appeal was briefed and argued by counsel, and the Court issued an opinion on April 15, 2011. Companhia Brasileira Carbureto de Calicio v. Applied Industrial Materials Corp., 640 F.3d 369 (D.C.Cir.2011). At that time, this Court certified the following question to the D.C. Court of Appeals:
Under District of Columbia law, does a petition sent to a federal government agency in the District provide a basis for establishing personal jurisdiction over the petitioner when the plaintiff has alleged that the petition fraudulently induced unwarranted government action against the plaintiff?
Id. at 373. The D.C. Court of Appeals has now answered in the affirmative. Companhia Brasileira Carbureto De Calcio— CBCC v. Applied Industrial Materials Corp., 35 A.3d 1127, 1130, 1135-1136 (D.C.Cir.2012). The D.C. Court of Appeals has also set forth pleading standards. Id. at 1134-36. In light of the decision and opinion of the D.C. Court of Appeals, we vacate the judgment of the District Court with regard to personal jurisdiction based on defendants’ transaction of business in the District of Columbia and remand for further proceedings.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold the issuance of the mandate herein until seven days after the resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.